Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.) rendered July 16, 1991, convicting her of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence produced by the People establishes beyond a reasonable doubt that the defendant attacked the victim with a golf club. As the victim sought to ward off this attack, she was stabbed in the back by the defendant’s knife-wielding codefendant, Lorraine Brown (see, People v Brown, 193 AD2d 691 [decided herewith]). The defendant then produced a knife herself and stabbed the victim in the side, producing the most serious of the victim’s several injuries. A third codefendant, Lucy Allums, then appeared "out of no where” and also stabbed the victim in the back (see, People v Allums, 193 AD2d 687 [decided herewith]). The codefendant Lucy Allums then removed the knife from the victim’s back and attempted to stab the victim yet again. The victim was rescued by a bystander, who ushered her into a taxi, which took her to a hospital.
Contrary to the defendant’s principal argument, the verdict pronounced by the jury was neither inconsistent nor repugnant (see, CPL 310.40, 310.80; Matter of Oliver v Justices of N. Y. Sup. Ct., 44 AD2d 823). An alleged inconsistency in the verdict sheet, which had no counterpart in the jury’s actual verdict as recorded by the court, does not, in our view, furnish a basis for reversal.
We have examined the defendant’s remaining contention, and find it to be without merit. Bracken, J. P., Lawrence, Eiber and Pizzuto, JJ., concur.